Case: 17-15470       Date Filed: 09/24/2020        Page: 1 of 2



                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                               ________________________

                                      No. 17-15470
                                ________________________

                       D.C. Docket No. 3:16-cr-00093-TJC-JRK-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

versus

CORRINE BROWN,

                                                            Defendant - Appellant.

                                ________________________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                             ________________________

Before WILLIAM PRYOR, Chief Judge, WILSON, JORDAN, MARTIN,
ROSENBAUM, NEWSOM, BRANCH, GRANT, LUCK, LAGOA, and
BRASHER, Circuit Judges.

         A petition for rehearing having been filed and a member of this Court in

active service having requested a poll on whether this case should be reheard en


         Judge
              Jill Pryor has recused herself and did not participate in the poll to rehear this
appeal en banc.
              Case: 17-15470     Date Filed: 09/24/2020   Page: 2 of 2



banc, and a majority of the judges of this Court in active service who are not

disqualified having voted in favor of granting rehearing en banc, IT IS ORDERED

that this case will be reheard en banc. The panel’s opinion is VACATED.